Appeal from a judgment of Monroe County Court (Marks, J.), entered April 5, 2002, convicting defendant upon his plea of guilty of robbery in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the second degree (Penal Law § 160.10 [1]). Contrary to the contention of defendant, County Court did not abuse its discretion in denying his request for youthful offender status (see People v Smith, 286 AD2d 878 [2001], lv denied 98 NY2d 641 [2002]). The sentence is not unduly harsh or severe. Present — Wisner, J.P., Hurlbutt, Burns, Lawton and Hayes, JJ.